On September 10, 1908, the appellant was indicted for the offense of sodomy, alleged to have been committed February 10, 1908. The appellant was tried about February 27, 1910, plead guilty and the jury assessed his penalty at five years in the penitentiary. The State introduced only one witness whose testimony was sufficient to show the act of sodomy by the appellant, especially in connection with defendant's plea of guilty.
The judgment of the court and the bill of exceptions also shows clearly and fully that before the court would receive the plea of guilty the judge fully admonished the defendant in all of the particulars required under the statute. The defendant still persisting in his plea of guilty, the court accepted it and soon after the verdict sentenced him. The appellant was not represented by an attorney.
Some two weeks after his conviction and sentence he had an attorney to file a motion for new trial for him on several grounds. First, because he had been denied counsel as to his defense. There is nothing in this contention because the record does not show he was denied counsel.
The second ground is that he was induced to plead guilty because one Pearce, for whom he had worked for about a year, told him that if he plead guilty he would receive the lowest penalty, two years, and if he fought the case the jury would fix his term at fifteen years. The defendant having plead guilty after the court fully and clearly admonished him as required by law, can not afterwards successfully claim any such ground for a new trial, and this case does not come within any of the cases where fraud was practiced on the defendant to induce him to plead guilty.
The third ground is newly discovered evidence. No diligence whatever is shown to procure such evidence and the claimed newly discovered evidence set out is more in the nature of impeaching the State's witness and of the State's witness' claimed admissions to the party who proposed to testify thereto, than of any pertinent now evidence. In his motion for new trial, which defendant swore to, he states he did not know of this evidence before, but on the hearing of his motion he testified, and not only failed to show any diligence whatever to get this testimony, but failed to show that he did not know the same thing before.
The district attorney in the court below objected to the consideration of the motion for new trial by the lower court on various grounds. However, the district judge heard the motion, heard the *Page 30 
evidence thereon and denied the motion. There is no reversible error pointed out in the record. Hence, the case is affirmed.
Affirmed.                          ON REHEARING.                         April 5, 1911.